HLD-011                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2859
                                      ___________

                     IN RE: RAYMOND EDWARD CHESTNUT,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3:16-cv-00097)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 28, 2017

         Before: SMITH, Chief Judge, MCKEE and RENDELL, Circuit Judges

                           (Opinion filed: November 15, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Raymond Chestnut filed a petition for writ of mandamus requesting that we direct

the District Court to enter judgment on his 28 U.S.C. § 2241 petition filed in Chestnut v.

Ebbert, M.D. Pa. Civ. No. 3:16-cv-00097. The District Court has since terminated the case,

effectively granting Chestnut’s motion for voluntary dismissal. In light of the District



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court’s action, the question Chestnut presented is no longer a live controversy, so we will

dismiss his mandamus petition as moot. See, e.g., Lusardi v. Xerox Corp., 975 F.2d 964,

974 (3d Cir. 1992).




                                            2